Name: 2006/463/EC: Commission Decision of 27 June 2006 amending Annex II to Council Decision 79/542/EEC as regards imports of fresh meat from Botswana (notified under document number C(2006) 2880) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  international trade;  animal product;  trade;  health;  cooperation policy
 Date Published: 2006-07-05; 2007-05-08

 5.7.2006 EN Official Journal of the European Union L 183/20 COMMISSION DECISION of 27 June 2006 amending Annex II to Council Decision 79/542/EEC as regards imports of fresh meat from Botswana (notified under document number C(2006) 2880) (Text with EEA relevance) (2006/463/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular points (1) and (4) of Article 8 thereof, Whereas: (1) Part 1 of Annex II to Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (2) sets out a list of third countries and parts of third countries from which Member States are authorised to import fresh meat of animals as defined in that Decision. (2) Under that Decision, parts of the territory of Botswana are authorised for imports into the Community of deboned and matured meat from domestic bovine animals, sheep, goats and wild or farmed non-domestic animals other than suidae and solipeds. (3) However an outbreak of foot-and-mouth disease in Botswana within the territory of BW-1 was reported by the veterinary authorities of Botswana to the Commission. The first clinical signs of that disease were seen by the veterinary authorities on 20 April 2006 and they took immediate and appropriate control measures in the affected zone, including suspending the movement of susceptible animals and their products within and out of the zone and closing down two export establishments approved for imports into the Community. (4) In order to take into account those measures introduced by Botswana, the list of authorised third countries and parts thereof, as set out out in Part I of Annex II to Decision 79/542/EEC, should be amended. Accordingly imports from Botswana into the Community of consignments of deboned and matured meat from domestic animals and farmed game slaughtered or wild game hunted prior to 20 April 2006 originating from the territory of BW-1 should be indicated as authorised. However, all consignments of such meat from such animals slaughtered or hunted on or after that date originating from that territory should be indicated as not authorised. (5) Part 1 of Annex II to Decision 79/542/EEC should therefore be amended accordingly. (6) This Decision is to be reviewed in the light of information obtained from Botswana. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Part 1 of Annex II to Decision 79/542/EEC is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from the third day following that of its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 June 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 18, 23.1.2002, p. 11. (2) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Commission Decision 2006/360/EC (OJ L 134, 20.5.2006, p. 34). ANNEX ANNEX II FRESH MEAT Part 1 LIST OF THIRD COUNTRIES OR PARTS THEREOF (1) Country Code of Territory Description of territory Veterinary certificate Specific conditions Model(s) SG 1 2 3 4 5 6 AL  Albania AL-0 Whole country  AR  Argentina AR-0 Whole country EQU AR-1 The Provinces of Buenos Aires, Catamarca, Corrientes (except the departments of BerÃ ³n de Astrada, Capital, Empedrado, General Paz, Itati, MbucuruyÃ ¡, San Cosme and San LuÃ ­s del Palmar), Entre RÃ ­os, La Rioja, Mendoza, Misiones, Neuquen, Rio Negro, San Juan, San Luis, Santa Fe, and Tucuman BOV A 1 and 2 AR-2 La Pampa and Santiago del Estero BOV A 1 and 2 AR-3 Cordoba BOV A 1 and 2 AR-4 Chubut, Santa Cruz and Tierra del Fuego BOV, OVI, RUW, RUF 1 AR-5 Formosa (only the territory of Ramon Lista) and Salta (only the department of Rivadavia) BOV A 1 and 2 AR-6 Salta (only the departments of General Jose de San Martin, Oran, Iruya, and Santa Victoria) BOV A 1 and 2 AR-7 Chaco, Formosa (except the territory of Ramon Lista), Salta (except the departments of General Jose de San Martin, Rivadavia, Oran, Iruya, and Santa Victoria), Jujuy BOV A 1 and 2 AR-8 Chaco, Formosa, Salta, Jujuy, with the exception of the buffer area of 25 km from the border with Bolivia and Paraguay that extends from the Santa Catalina District in the Province of Jujuy, to the Laishi District in the Province of Formosa BOV A 1 and 2 AR-9 The buffer area of 25 km from the border with Bolivia and Paraguay that extends from the Santa Catalina District in the Province of Jujuy, to the Laishi District in the Province of Formosa  AR-10 Part of the Province of Corrientes: the departments of BerÃ ³n de Astrada, Capital, Empedrado, General Paz, Itati, MbucuruyÃ ¡, San Cosme and San LuÃ ­s del Palmar BOV A 1 and 2 AU  Australia AU-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW BA  Bosnia Herzegovina BA-0 Whole country  BG  Bulgaria a BG-0 Whole country EQU BG-1 The provinces of Varna, Dobrich, Silistra, Choumen, Targovitchte, Razgrad, Rousse, V. Tarnovo, Gabrovo, Pleven, Lovetch, Plovdic, Smolian, Pasardjik, Sofia district, Sofia city, Pernik, Kustendil, Blagoevgrad, Vratza, Montana and Vidin BOV, OVI, RUW, RUF BG-2 The provinces of Bourgas, Jambol, Sliven, Starazagora, Hasskovo, Kardjaliand and the 20 km wide corridor on the border with Turkey  BH  Bahrain BH-0 Whole country  BR  Brazil BR-0 Whole country EQU BR-1 Part of the State of Minas Gerais (except regional delegations of Oliveira, Passos, SÃ £o GonÃ §alo de Sapucai, Setelagoas and BambuÃ ­), State of EspÃ ­ritu Santo, State of Goias and, Part of the State of Mato Grosso comprising the regional unit of Cuiaba (except for the municipalities of San Antonio de Leverger, Nossa Senhora do Livramento, Pocone and BarÃ £o de MelgaÃ §o), the regional unit of Caceres (except for the municipality of Caceres), the regional unit of Lucas do Rio Verde, the regional unit of Rondonopolis (except for the municipality of Itiquiora), the regional unit of Barra do GarÃ §a and the regional unit of Barra do Burgres BOV A and H 1 and 2 BR-2 State of Rio Grande do Sul BOV A and H 1 and 2 BR-3 Part of the State of Mato Grosso do Sul comprising the municipality of Sete Quedas BOV A and H 1 and 2 BR-4 Part of the State of Mato Grosso do Sul (except for the municipalities of: Sonora, Aquidauana, Bodoqueno, Bonito, Caracol, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde of Mato Grosso and CorumbÃ ¡), State of ParanÃ ¡, and State of Sao Paulo BOV A and H 1 and 2 BR-5 State of ParanÃ ¡, State of Mato Grosso do Sul and State of Sao Paulo   1 BR-6 State of Santa Catarina BOV A and H 1 and 2 BW  Botswana BW-0 Whole country EQU, EQW BW-1 The veterinary disease control zones 5, 6, 7, 8, 9 and 18 BOV, OVI, RUF, RUW F 1 and 2 BW-2 The veterinary disease control zones 10, 11, 12, 13 and 14 BOV, OVI, RUF, RUW F 1 and 2 BY  Belarus BY-0 Whole country  BZ  Belize BZ-0 Whole country BOV, EQU CA  Canada CA-0 Whole country BOV, OVI, POR, EQU, SUF, SUW RUF, RUW G CH  Switzerland CH-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW CL  Chile CL-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF CN  China (People's Republic of) CN-0 Whole country  CO  Colombia CO-0 Whole country EQU CO-1 The zone included within the borderlines from the point where the Murri River flows into the Atrato River, downstream along the Atrato River to where it flows into the Atlantic Ocean from this point to the Panamanian border following the Atlantic coastline to Cabo TiburÃ ³n; from this point to the Pacific Ocean following the Columbian-Panamanian border; from this point to the mouth of the Valle River along the Pacific coast and from this point along a straight line to the point where the Murri River flows into the Atrato River BOV A 2 CO-3 The zone included within the borderlines from the mouth of the Sinu River on the Atlantic Ocean, upstream along the Sinu River to its headwaters of Alto Paramillo, from this point to Puerto Rey on the Atlantic Ocean, following the borderline between the Department of Antiquia and CÃ ³rdoba, and from this point to the mouth of the Sinu River along the Atlantic coast BOV A 2 CR  Costa Rica CR-0 Whole country BOV, EQU CU  Cuba CU-0 Whole country BOV, EQU DZ  Algeria DZ-0 Whole country  ET  Ethiopia ET-0 Whole country  FK  Falkland Islands FK-0 Whole country BOV, OVI, EQU GL  Greenland GL-0 Whole country BOV, OVI, EQU, RUF, RUW GT  Guatemala GT-0 Whole country BOV, EQU HK  Hong Kong HK-0 Whole country  HN  Honduras HN-0 Whole country BOV, EQU HR  Croatia HR-0 Whole country BOV, OVI, EQU, RUF, RUW IL  Israel IL-0 Whole country  IN  India IN-0 Whole country  IS  Iceland IS-0 Whole country BOV, OVI, EQU, RUF, RUW KE  Kenya KE-0 Whole country  MA  Morocco MA-0 Whole country EQU MG  Madagascar MG-0 Whole country  MK  Former Yugoslav Republic of Macedonia (3) MK-0 Whole country OVI, EQU MU  Mauritius MU-0 Whole country  MX  Mexico MX-0 Whole country BOV, EQU NA  Namibia NA-0 Whole country EQU, EQW NA-1 South of the cordon fences which extend from Palgrave Point in the west to Gam in the east BOV, OVI, RUF, RUW F 2 NC  New Caledonia NC-0 Whole country BOV, RUF, RUW NI  Nicaragua NI-0 Whole country  NZ  New Zealand NZ-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW PA  PanamÃ ¡ PA-0 Whole country BOV, EQU PY  Paraguay PY-0 Whole country EQU PY-1 Chaco central and San Pedro areas BOV A 1 and 2 RO  Romania a RO-0 Whole country BOV, OVI, EQU, RUW, RUF RU  Russia RU-0 Whole country  RU-1 Region of Murmansk, Yamolo-Neeets autonomous area RUF SV  El Salvador SV-0 Whole country  SZ  Swaziland SZ-0 Whole country EQU, EQW SZ-1 Area west of the red line  fence which extends northwards from the river Usutu to the frontier with South Africa west of Nkalashane BOV, RUF, RUW F 2 SZ-2 The veterinary foot and mouth surveillance and vaccination control areas as gazetted as a Statutory Instrument under legal notice number 51 of 2001 BOV, RUF, RUW F 1 and 2 TH  Thailand TH-0 Whole country  TN  Tunisia TN-0 Whole country  TR  Turkey TR-0 Whole country  TR-1 The provinces of Amasya, Ankara, Aydin, Balikesir, Bursa, Cankiri, Corum, Denizli, Izmir, Kastamonu, Kutahya, Manisa, Usak, Yozgat and Kirikkale EQU UA  Ukraine UA-0 Whole country  US  United States US-0 Whole country BOV, OVI, POR, EQU, SUF, SUW, RUF, RUW G XM  Montenegro XM-0 Whole custom territory (4) BOV, OVI, EQU XS  Serbia (2) XS-0 Whole custom territory (4) BOV, OVI, EQU UY  Uruguay UY-0 Whole country EQU BOV A 1 and 2 OVI A 1 and 2 ZA  South Africa ZA-0 Whole country EQU, EQW ZA-1 The whole country except:  the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and Northern provinces, in the district of Ingwavuma of the veterinary region of Natal and in the border area with Botswana east of longitude 28 °, and  the district of Camperdown, in the province of KwaZuluNatal BOV, OVI, RUF, RUW F 2 ZW  Zimbabwe ZW-0 Whole country   = No certificate laid down and fresh meat imports are prohibited (except for those species where indicated in the line for the whole country). a = Only applicable until this Acceding State becomes a Member States of the European Union. Specific conditions referred to in column 6 1  Geographic and timing restrictions: Code of Territory Veterinary certificate Time period/dates for which importation into the Community is authorised or not authorised in relation to dates of slaughter/killing of animals from which the meat was obtained Model SG AR-1 BOV A Before and including 31 January 2002 Not authorised After and including 1 February 2002 Authorised AR-2 BOV A Before and including 8 March 2002 Not authorised After and including 9 March 2002 Authorised AR-4 BOV, OVI, RUW, RUF  Before and including 28 February 2002 Not authorised After and including 1 March 2002 Authorised AR-5 BOV A From 1 February 2002 to 10 July 2003 (inclusive) Authorised After and including 11 July 2003 Not authorised AR-6 BOV A From 1 February 2002 to 4 September 2003 (inclusive) Authorised After and including 5 September 2003 Not authorised AR-7 BOV A From 1 February 2002 to 7 October 2003 (inclusive) Authorised After and including 8 October 2003 Not authorised AR-8 BOV A Before and including 17 March 2005 See AR-5, AR-6 and AR-7 for periods when the specific territories within the area referred to in AR-8 were not authorised After and including 18 March 2005 Authorised AR-10 BOV A Before and including 3 January 2006 Authorised After and including 4 January 2006 except for consignments already on their way before 4 February to the Community certified between 4 January and 4 February 2006 Not authorised BR-1 BOV A After 1 December 2001 Authorised BR-2 BOV A Before and including 30 November 2001 Not authorised After and including 1 December 2001 Authorised BR-3 BOV A Before and including 31 October 2002 Authorised After and including 1 November 2002 Not authorised BR-4 BOV A After and including 1 December 2001 until and including 29 September 2005 Authorised BR-5 BOV After and including 30 September 2005 Not authorised BR-6 BOV A After 1 December 2001 Authorised BW-1 BOV, OVI, RUW, RUF A Before 20 April 2006 Authorised After and including 20 April 2006 Not authorised BW-2 BOV, OVI, RUW, RUF A Before and including 6 March 2002 Not authorised After and including 7 March 2002 Authorised PY-1 BOV A Before and including 31 August 2002 Not authorised After and including 1 September 2002 to 19 February 2003 Authorised After and including 20 February 2003 Not authorised SZ-2 BOV, RUF, RUW A Before and including 3 August 2003 Not authorised After and including 4 August 2003 Authorised UY-0 BOV, OVI A Before and including 31 October 2001 Not authorised After and including 1 November 2001 Authorised 2  Category restrictions: No offal authorised (except, in the case of bovine species, diaphragm and masseter muscles). (1) Without prejudice to specific certification requirements provided for by Community agreements with third countries. (2) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. (3) The Former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subjet in the United Nations. (4) Serbia and Montenegro are Republics with individual customs territory forming a State Union and therefore have to be listed separately.  = No certificate laid down and fresh meat imports are prohibited (except for those species where indicated in the line for the whole country). a = Only applicable until this Acceding State becomes a Member States of the European Union.